20-11254-jlg   Doc 608-35   Filed 07/20/20 Entered 07/20/20 21:23:58   Exhibit 35
                                     Pg 1 of 5



                                  (;+,%,7
012312323    20-11254-jlg          Doc 608-35 4556Filed
                                                  781179 907/20/20
                                                           6 51 9513Entered
                                                                        3307/20/20
                                                                                    33301921:23:58
                                                                                                545                  Exhibit 35
                                                                    !"#ÿ%!&!"%
                                                              Pg 2 of 5
                                                 %"'( !"%ÿ&#ÿ")'*&+"ÿ',-- %%,
                                                                ./012345637ÿ#8'8ÿ9:;<=
                                                                      >,(-ÿ?@A
                                                                 '(("!ÿ("B,(!
                                                       BCD0C/35ÿ56ÿ%EF5263ÿGHÿ,(ÿG;IJKÿ6Lÿ51E
                                                           %EFCD252E0ÿ"MF1/34Eÿ&F5ÿ6LÿG=H<
                                                                             ÿ
                                          OPQRÿSTÿURVSWQÿXOPQRÿSTÿRPWYZR[QÿR\R]QÿWRVSWQR^_ÿ̀aRVQRbcRWÿdefÿdghi
                                                                             ÿ
                                                                             ÿ
                                                            OjklmÿmnUÿknojafÿnopq
                   ÿ



                                                  XjrPsQÿ]PbRÿSTÿWRtZ[QWP]QÿP[ÿ[VRsZTZR^ÿZ]ÿZQ[ÿsuPWQRW_
                                                                            ÿ
                                                                            ÿ
                     ORYPvPWR                                         gghwgxydy                                        xzwgdhzxyz                    ÿ
            XaQPQRÿSWÿSQuRWÿ{|WZ[^ZsQZS]                             XpSbbZ[[ZS]                                      XnUaÿjbVYS~RW
                 STÿZ]sSWVSWPQZS]_                                   }ZYRÿo|bcRW_                                   n^R]QZTZsPQZS]ÿoSq_
                                                                             ÿ
                                                                             ÿ
                                                    qqÿSrÿdggefÿmQYP]QPfÿRSWtZPÿgdgweggh
                                                        Xm^^WR[[ÿSTÿVWZ]sZVPYÿRrRs|QZ\RÿSTTZsR[_
                                                                             ÿ
                                          URtZ[QWP]Q[ÿQRYRVuS]Rÿ]|bcRWfÿZ]sY|^Z]tÿPWRPÿsS^Rÿ̀Xygy_ÿhxwdegg
                                                                             ÿ
                                                    URtZ[QWP]Q[ÿRcÿ[ZQRÿP^^WR[[ÿ̀vvvq^RYQPqsSb
                                                                             ÿ
                                                                             ÿ
 puRsÿQuRÿPVVWSVWZPQRÿcSrÿcRYSvÿZTÿQuRÿ}SWbÿzwÿTZYZ]tÿZ[ÿZ]QR]^R^ÿQSÿ[Zb|YQP]RS|[Y~ÿ[PQZ[T~ÿQuRÿTZYZ]tÿScYZtPQZS]ÿSTÿQuRÿWRtZ[QWP]Qÿ|]^RWÿP]~ÿSTÿQuR
 TSYYSvZ]tÿVWS\Z[ZS][ÿX[RRÿR]RWPYÿn][QW|sQZS]ÿmqdqÿcRYSv_`
 ÿ
  WZQQR]ÿsSbb|]ZsPQZS][ÿV|W[|P]QÿQSÿU|YRÿydxÿ|]^RWÿQuRÿaRs|WZQZR[ÿmsQÿXhÿp}Uÿdgqydx_
  aSYZsZQZ]tÿbPQRWZPYÿV|W[|P]QÿQSÿU|YRÿhyPwhdÿ|]^RWÿQuRÿjrsuP]tRÿmsQÿXhÿp}UÿdygqhyPwhd_
  WRwsSbbR]sRbR]QÿsSbb|]ZsPQZS][ÿV|W[|P]QÿQSÿU|YRÿhy^wdXc_ÿ|]^RWÿQuRÿjrsuP]tRÿmsQÿXhÿp}Uÿdygqhy^wdXc__
  WRwsSbbR]sRbR]QÿsSbb|]ZsPQZS][ÿV|W[|P]QÿQSÿU|YRÿhRwyXs_ÿ|]^RWÿQuRÿjrsuP]tRÿmsQÿXhÿp}UÿdygqhRwyXs__
                                                                             ÿ
                                               aRs|WZQZR[ÿWRtZ[QRWR^ÿV|W[|P]QÿQSÿaRsQZS]ÿhdXc_ÿSTÿQuRÿmsQ̀
                          lZQYRÿSTÿRPsuÿsYP[[                               lWP^Z]tÿa~bcSY             oPbRÿSTÿRPsuÿRrsuP]tRÿS]ÿvuZsuÿWRtZ[QRWR^
            pSbbS]ÿaQSsfÿVPWÿ\PY|RÿgqggghÿVRWÿ[uPWR                             Omk                         oRvÿSWÿaQSsÿjrsuP]tR
 ÿ
 n]^ZsPQRÿc~ÿsuRsÿbPWÿvuRQuRWÿQuRÿWRtZ[QWP]QÿZ[ÿP]ÿRbRWtZ]tÿtWSvQuÿsSbVP]~ÿP[ÿ^RTZ]R^ÿZ]ÿU|YRÿygxÿSTÿQuRÿaRs|WZQZR[ÿmsQÿSTÿhiÿXhÿp}U
 dgqygx_ÿSWÿU|YRÿhdcwdÿSTÿQuRÿaRs|WZQZR[ÿjrsuP]tRÿmsQÿSTÿhiyÿXhÿp}Uÿdygqhdcwd_q
                                                                                                                         jbRWtZ]tÿtWSvQuÿsSbVP]~ÿ
 ÿ
 nTÿP]ÿRbRWtZ]tÿtWSvQuÿsSbVP]~fÿZ]^ZsPQRÿc~ÿsuRsÿbPWÿZTÿQuRÿWRtZ[QWP]QÿuP[ÿRYRsQR^ÿ]SQÿQSÿ|[RÿQuRÿRrQR]^R^ÿQWP][ZQZS]ÿVRWZS^ÿTSWÿsSbVY~Z]tÿvZQu
 P]~ÿ]RvÿSWÿWR\Z[R^ÿTZ]P]sZPYÿPssS|]QZ]tÿ[QP]^PW^[ÿVWS\Z^R^ÿV|W[|P]QÿQSÿaRsQZS]ÿhXP_ÿSTÿQuRÿjrsuP]tRÿmsQqÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                           ÿ                                                                        ÿ




4556781179 96 51 951333333019545                                                                                            1
012312323    20-11254-jlg           Doc 608-35 4556Filed
                                                   781179 907/20/20
                                                            6 51 9513Entered
                                                                         3307/20/20
                                                                                     33301921:23:58
                                                                                                 545                     Exhibit 35
 ÿ                                                             Pg 3 of 5
 ÿ
 ÿ
  !"#ÿ$%&' (!)"*ÿ+,"-!.%
 ÿ
      /0123ÿ456ÿ75809:ÿ;8<=ÿ>?/0123@Aÿ2BC3Dÿ599E0Cÿ3ÿFB582ÿG6099ÿ6010390ÿH52Iÿ74J4Kÿ45615809ÿL6BEGÿM=4=ÿ388BE8<58Nÿ38ÿ3N600O082ÿ2BÿPB6Oÿ3
 926320N5<ÿ601325B89I5G=ÿ4ÿ<BGDÿBPÿ2I59ÿFB582ÿG6099ÿ6010390ÿ59ÿ3223<I0CÿI0602Bÿ39ÿQRI5S52ÿTT=U
      ÿ
 V(WXYWZ[\((] ^_ÿ̀aYa+b+^a`
      ÿ
      ;8ÿ3<<B6C38<0ÿH52IÿN080631ÿ58926E<25B8ÿc=dÿBPÿeB6Oÿfgh:ÿ2I0ÿ58PB6O325B8ÿ58ÿ2I59ÿ60GB62ÿ>58<1EC58Nÿ2I0ÿ0RI5S52Aÿ2I32ÿ59ÿS058NÿPE6859I0CÿGE69E382
 2Bÿ;20Oÿf=iUÿBPÿeB6Oÿfghÿ9I311ÿ8B2ÿS0ÿC00O0Cÿ2BÿS0ÿ?P510C@ÿPB6ÿ2I0ÿGE6GB909ÿBPÿM0<25B8ÿUfÿBPÿ2I0ÿM0<E652509ÿQR<I38N0ÿ4<2:ÿ39ÿ3O08C0C:ÿB6
 B2I06H590ÿ9ESF0<2ÿ2Bÿ153S5152509ÿBPÿ2I32ÿ90<25B8:ÿ8B6ÿ9I311ÿ2I0DÿS0ÿC00O0Cÿ58<B6GB6320CÿSDÿ60P0608<0ÿ58ÿ38DÿP5158NÿE8C06ÿ2I0ÿM0<E652509ÿ4<2ÿBPÿUTjj:ÿ39
 3O08C0C:ÿ0R<0G2ÿ39ÿ0RG60991Dÿ902ÿPB62Iÿ58ÿ9E<IÿP5158N=ÿJI59ÿ60GB62ÿH511ÿ8B2ÿS0ÿC00O0Cÿ38ÿ3CO5995B8ÿ39ÿ2Bÿ2I0ÿO320653152DÿBPÿ38Dÿ58PB6O325B8ÿ58ÿ2I0
 60GB62ÿ2I32ÿ59ÿ60kE560Cÿ2BÿS0ÿC59<1B90Cÿ9B101DÿSDÿl0NE1325B8ÿe/=
      ÿ
      M2320O0829ÿ58ÿ2I59ÿeB6Oÿfmhÿ38Cÿ2I0ÿ3223<I0Cÿ0RI5S52ÿ2I32ÿ360ÿ8B2ÿI592B65<31ÿP3<29:ÿ58<1EC58Nÿ92320O0829ÿ60N36C58NÿBE6ÿ0925O3209:ÿ0RG0<2325B89:
 S0150P9:ÿ5820825B89:ÿG6BF0<25B89ÿB6ÿ926320N509ÿPB6ÿ2I0ÿPE2E60:ÿO3DÿS0ÿnPB6H36Cm1BBo58Nÿ92320O0829nÿ39ÿC0P580Cÿ58ÿ2I0ÿp65q320ÿM0<E652509ÿ7525N325B8
 l0PB6Oÿ4<2ÿBPÿUTTr=ÿ411ÿPB6H36Cm1BBo58Nÿ92320O0829ÿ58qB1q0ÿ3ÿ8EOS06ÿBPÿ659o9ÿ38CÿE8<0623582509ÿ2I32ÿ<BE1Cÿ<3E90ÿ3<2E31ÿ609E129ÿ2BÿC5PP06ÿO32065311D
 P6BOÿ2I0ÿ0925O3209:ÿ0RG0<2325B89:ÿS0150P9:ÿ5820825B89:ÿG6BF0<25B89ÿ38Cÿ926320N509ÿ60P10<20Cÿ58ÿB6ÿ9ENN0920CÿSDÿ2I0ÿPB6H36Cm1BBo58Nÿ92320O0829=ÿÿJI090
 659o9ÿ38CÿE8<0623582509ÿ58<1EC0:ÿSE2ÿ360ÿ8B2ÿ15O520Cÿ2B:ÿ2I0ÿ<B92ÿBPÿ356<63P2ÿPE01sÿ2I0ÿ3q3513S5152DÿBPÿ356<63P2ÿPE01sÿ2I0ÿ5OG3<2ÿBPÿPE01ÿI0CN58Nÿ3<25q52D
 58<1EC58Nÿ60S3138<58NÿBE6ÿI0CN0ÿGB62PB15B:ÿ60<B6C58NÿO36om2BmO36o02ÿ3CFE92O0829ÿB6ÿGB9258Nÿ<B11320631ÿ58ÿ<B880<25B8ÿH52IÿBE6ÿPE01ÿI0CN0ÿ<B8263<29s
 2I0ÿG06PB6O38<0ÿBPÿBE6ÿ95N85P5<382ÿ58q092O0829ÿ58ÿ35615809ÿ58ÿB2I06ÿG3629ÿBPÿ2I0ÿHB61Csÿ2I0ÿGB995S10ÿ0PP0<29ÿBPÿ3<<5C0829ÿ58qB1q58NÿBE6ÿ356<63P2s
 S603<I09ÿB6ÿ90<E652Dÿ13G909ÿ58ÿBE6ÿ58PB6O325B8ÿ20<I8B1BNDÿ9D920O9sÿC596EG25B89ÿ58ÿBE6ÿ58PB6O325B8ÿ20<I8B1BNDÿ58P63926E<2E60sÿBE6ÿC0G08C08<0ÿB8
 20<I8B1BNDÿ58ÿBE6ÿBG06325B89sÿ2I0ÿ609265<25B89ÿ2I32ÿP5838<531ÿ<Bq083829ÿ58ÿBE6ÿP5838<58Nÿ3N600O0829ÿ<BE1CÿI3q0ÿB8ÿBE6ÿP5838<531ÿ38CÿSE958099
 BG06325B89sÿ13SB6ÿ599E09sÿ2I0ÿ0PP0<29ÿBPÿH032I06:ÿ832E631ÿC59392069ÿ38Cÿ9039B83152DÿB8ÿBE6ÿSE958099sÿ2I0ÿ0PP0<29ÿBPÿ38ÿ0R208C0CÿC596EG25B8ÿ58ÿ906q5<09
 G6Bq5C0CÿSDÿ2I56CÿG362509sÿP351E60ÿB6ÿ583S5152DÿBPÿ589E638<0ÿ2Bÿ<Bq06ÿ3ÿ95N85P5<382ÿ153S5152Dÿ32ÿKB86B0t9ÿJ635806ÿ60P5806Dsÿ2I0ÿ5OG3<2ÿBPÿ08q56B8O08231
 60NE1325B8ÿB8ÿ2I0ÿJ635806ÿ60P5806D:ÿ58<1EC58Nÿ<B929ÿ601320Cÿ2Bÿ6080H3S10ÿPE01ÿ9238C36Cÿ60NE1325B89sÿBE6ÿ3S5152Dÿ2Bÿ602358ÿ9085B6ÿO383N0O082ÿ38Cÿo0D
 0OG1BD009sÿC3O3N0ÿ2BÿBE6ÿ60GE2325B8ÿ38CÿS638Cÿ5PÿH0ÿ360ÿ0RGB90Cÿ2Bÿ95N85P5<382ÿ3Cq0690ÿGES15<52Dÿ2I6BENIÿ9B<531ÿO0C53sÿ2I0ÿ0PP0<29ÿBPÿ2066B6592
 3223<o9ÿB6ÿN0BGB1525<31ÿ<B8P15<2sÿ<BOG02525q0ÿ<B8C525B89ÿ58ÿ2I0ÿ3561580ÿ58CE926Dsÿ582066EG25B89ÿB6ÿC596EG25B89ÿ58ÿ906q5<0ÿ32ÿO3FB6ÿ356GB629ÿ32ÿHI5<IÿH0
 BG06320sÿ2I0ÿ0PP0<29ÿBPÿ0R20895q0ÿNBq068O082ÿ60NE1325B8ÿB8ÿBE6ÿSE958099sÿ2I0ÿ9089525q52DÿBPÿ2I0ÿ3561580ÿ58CE926Dÿ2BÿG6B1B8N0CÿG065BC9ÿBPÿ923N8382ÿB6
 H03oÿ0<B8BO5<ÿ<B8C525B89sÿE8<0623582Dÿ58ÿ0<B8BO5<ÿ<B8C525B89ÿ38Cÿ60NE132B6Dÿ08q56B8O082ÿ58ÿ2I0ÿu8520Cÿh58NCBOÿ601320Cÿ2Bÿ2I0ÿ0R52ÿBPÿ2I0ÿu8520C
 h58NCBOÿP6BOÿ2I0ÿQE6BG038ÿu85B8sÿ38Cÿ2I0ÿ0PP0<29ÿBPÿ2I0ÿ63G5Cÿ9G603CÿBPÿ<B823N5BE9ÿ511809909=
      ÿ
      4CC525B831ÿ58PB6O325B8ÿ<B8<06858Nÿ659o9ÿ38CÿE8<0623582509ÿ2I32ÿ<BE1Cÿ<3E90ÿC5PP0608<09ÿS02H008ÿ3<2E31ÿ609E129ÿ38CÿPB6H36Cm1BBo58Nÿ92320O0829
 59ÿ<B823580Cÿ58ÿBE6ÿM0<E652509ÿ38CÿQR<I38N0ÿvBOO5995B8ÿP5158N9:ÿ58<1EC58NÿBE6ÿ488E31ÿl0GB62ÿB8ÿeB6OÿUimhÿPB6ÿ2I0ÿP59<31ÿD036ÿ08C0Cÿ/0<0OS06
 jU:ÿdiUf=ÿv3E25B8ÿ9IBE1CÿS0ÿ23o08ÿ8B2ÿ2BÿG13<0ÿE8CE0ÿ601538<0ÿB8ÿBE6ÿPB6H36Cm1BBo58Nÿ92320O0829:ÿHI5<Iÿ60G609082ÿBE6ÿq50H9ÿB81Dÿ39ÿBPÿM0G20OS06
 dw:ÿdiUT:ÿ38CÿHI5<IÿH0ÿI3q0ÿ8Bÿ<E66082ÿ5820825B8ÿ2BÿEGC320=
      ÿ
 YZZ a(^Y\ÿ^V(WbYa(^
 ÿ
      JI0ÿ208C06ÿBPP06ÿC09<65S0Cÿ58ÿ2I0ÿ0RI5S52ÿ2Bÿ2I59ÿeB6OÿfmhÿI39ÿ8B2ÿD02ÿ<BOO08<0C:ÿ38Cÿ2I59ÿ<BOOE85<325B8ÿ59ÿ8052I06ÿ38ÿBPP06ÿ2BÿGE6<I390ÿ8B6ÿ3
 9B15<52325B8ÿBPÿ38ÿBPP06ÿ2Bÿ9011ÿ38DÿBPÿ2I0ÿ<BOOB8ÿ9I3609ÿ>2I0ÿ?MI3609@AÿBPÿ74J4Kÿ45615809ÿL6BEGÿM=4=ÿ>?74J4K@Aÿ38Cÿ4O065<38ÿ/0GB952B6D
 l0<05G29ÿ60G60908258Nÿ2I0ÿMI3609ÿB6ÿ38DÿB2I06ÿ90<E652509=ÿ;Pÿ60kE560CÿSDÿ3GG15<3S10ÿ13Hÿ38Cÿ9B101DÿEGB8ÿ2I0ÿ93259P3<25B8ÿBPÿ2I0ÿ<B8C525B89ÿG60<0C082
 2Bÿ2I0ÿ208C06ÿBPP06ÿBE21580CÿI06058:ÿ/0123ÿ58208C9ÿ2BÿP510ÿH52Iÿ2I0ÿu=M=ÿM0<E652509ÿ38CÿQR<I38N0ÿvBOO5995B8ÿ3ÿJ08C06ÿyPP06ÿM2320O082ÿ38Cÿ601320C
 O32065319ÿB8ÿM<I0CE10ÿJy:ÿ38Cÿ74J4KÿHBE1CÿP510ÿ3ÿMB15<52325B8ÿl0<BOO08C325B8ÿB8ÿM<I0CE10ÿUz/mT=ÿ{B1C069ÿBPÿ2I0ÿMI3609ÿ38Cÿ4O065<38
 /0GB952B6Dÿl0<05G29ÿ60G60908258Nÿ2I0ÿMI3609ÿ360ÿ08<BE63N0Cÿ2Bÿ603Cÿ<360PE11Dÿ9E<IÿCB<EO0829ÿ5Pÿ38CÿHI08ÿ2I0DÿS0<BO0ÿ3q3513S10:ÿ38Cÿ39ÿ2I0DÿO3D
 S0ÿ3O08C0CÿP6BOÿ25O0ÿ2Bÿ25O0:ÿS0PB60ÿ38DÿC0<595B8ÿ59ÿO3C0ÿH52Iÿ609G0<2ÿ2Bÿ2I0ÿGB2082531ÿBPP06:ÿS0<3E90ÿ2I0DÿH511ÿ<B82358ÿ5OGB62382ÿ58PB6O325B8=ÿ;P
 38CÿHI08ÿP510C:ÿ9E<IÿCB<EO0829ÿH511ÿS0ÿ3q3513S10ÿP600ÿBPÿ<I36N0ÿ32ÿ2I0ÿH0S9520ÿBPÿ2I0ÿu=M=ÿM0<E652509ÿ38CÿQR<I38N0ÿvBOO5995B8ÿ|ÿHHH=90<=NBq=ÿ;8
 3CC525B8:ÿ5Pÿ38CÿHI08ÿP510C:ÿ/0123ÿH511ÿG6Bq5C0ÿ<BG509ÿBPÿ9E<IÿCB<EO0829ÿP600ÿBPÿ<I36N0ÿ2BÿIB1C069ÿBPÿ2I0ÿMI3609ÿ38Cÿ4O065<38ÿ/0GB952B6Dÿl0<05G29
 60G60908258Nÿ2I0ÿMI3609=
      ÿ
  !"#ÿ}%&' V~--~ÿ̀!!"#"-!.ÿ-ÿ+)~~!.%
 ÿ
 >CAÿÿQRI5S529=
 ÿ
         TT=U            p6099ÿl010390ÿC320CÿM0G20OS06ÿdw:ÿdiUTÿ25210Cÿ?/0123ÿ38Cÿ74J4Kÿ45615809ÿ2BÿPB6Oÿ2I0ÿ103C58Nÿ3561580ÿG3628069I5G
                         2I6BENIBE2ÿ2I0ÿ4O065<39@
 ÿ
         Uiz             JI0ÿ<Bq06ÿG3N0ÿP6BOÿ2I59ÿvE66082ÿl0GB62ÿB8ÿeB6Oÿfmh:ÿPB6O3220Cÿ58ÿcl7
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ
4556781179 96 51 951333333019545                                                                                                21
012312323   20-11254-jlg       Doc 608-35 4556Filed
                                              781179 907/20/20
                                                       6 51 9513Entered
                                                                    3307/20/20
                                                                                33301921:23:58
                                                                                            545   Exhibit 35
 ÿ                                                        Pg 4ÿof 5                                                 ÿ




4556781179 96 51 951333333019545                                                            1
012312323    20-11254-jlg          Doc 608-35 4556Filed
                                                  781179 907/20/20
                                                           6 51 9513Entered
                                                                        3307/20/20
                                                                                    33301921:23:58
                                                                                                545                  Exhibit 35
 ÿ                                                            Pg 5 of 5
                                                                          ÿ
                                                                  !"#$%&'
                                                                          ÿ
                                                                          ÿ
                                                                          ÿ
          )*+,*-./ÿ/0ÿ/12ÿ+23*4+252./,ÿ06ÿ/12ÿ728*+4/42,ÿ9:81-.;2ÿ<8/ÿ06ÿ=>?@Aÿ/12ÿ+2;4,/+-./ÿ1-,ÿB*CDÿ8-*,2Bÿ/14,ÿ+2E0+/ÿ/0ÿF2ÿ,4;.2Bÿ0.ÿ4/,ÿF21-C6
 FDÿ/12ÿ*.B2+,4;.2Bÿ12+2*./0ÿB*CDÿ-*/10+4G2BH
 ÿ
 ÿ
 ÿ
 ÿ                                                                        I9JK<ÿ<LMÿJLN97AÿLNOH
                                                                          ÿ
                                                                          ÿ
                                                                          ÿ
 ÿ                                                                        ÿ
 ÿ                                                                        PDQÿÿR,Rÿ)2/2+ÿSHÿO-+/2+ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                               )2/2+ÿSHÿO-+/2+
 I-/2Qÿÿ72E/25F2+ÿTUAÿTV=>                                                     9:28*/4W2ÿX482ÿ)+2,4B2./ÿYÿO1426ÿJ2;-CÿZ66482+
          ÿ




4556781179 96 51 951333333019545                                                                                               1
